DETAILED ACTION
This Office action is in response to the continuation application filed on 07 October 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
In claim 2, line 6, “flyback cell switching device” should be deleted.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 7, 11, 14, 17, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the respective claims upon which they depend.
Claim 2 recites, “wherein: the first lookup table is populated with a plurality of magnetizing inductance discharge times correlated with a plurality of respective input voltages for the switch-mode power supply; and the second lookup table is populated with a plurality of input voltages correlated with a plurality of flyback cell switching device maximum on-time values for the switch-mode power supply”. Claim 5 recites, “wherein: the third lookup table is populated with a plurality of value pairs that each include a magnetizing inductance discharge time and an input voltage, each value pair being correlated with a respective output voltage of 
In all of the above cases, the dependent claims fail to place a further limitation on their respective parent claims, because they each recite features which are already necessarily present, either implicitly or inherently, in the scope of the respective parent claims. That is, for example, claim 2 merely recites a description of the data that is contained in the first and second lookup tables – the first table has data correlating a set of input voltage values to given measured discharge times, and the second table has data correlating a set maximum on-time values to given input voltages.
However, in the example of claims 1 and 2, the first and second lookup tables necessarily require at least the recited data sets in order for the functional limitations in claim 1 of locating said data to have the possibility of being performed. Notably, claim 2 does not recite the act of populating said lookup tables, but merely describes the tables as being so populated.
The same reasoning applies, mutatis mutandis, to claim 5, 7, 11, 14, 17, and 20 in view of their respective parent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fahlenkamp (U.S. 2014/0112030) in view of Notsch (U.S. 2017/0085183).
In re claim 19, Fahlenkamp discloses an apparatus for controlling a switch-mode power supply (Fig. 6), the apparatus comprising: a zero-voltage detector of the switch-mode power supply (634, 640, 636, 638); and a processor (650) configured to: measure (6122), based on input received from the zero-voltage detector, a magnetizing inductance discharge time ([0041], [0043], [0044]); locate, using the measured magnetizing inductance discharge time, an input voltage that is correlated to the measured magnetizing inductance discharge time [0043], [0044]), the located input voltage providing an estimate of an actual input voltage of the switch-mode power supply (id.); and locate an output voltage using the measured magnetizing inductance discharge time and the located input voltage ([0043], [0044]), the located output voltage providing an estimate of an actual output voltage of the switch-mode power supply (id.).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Fahlenkamp by incorporating comprising a plurality of flyback cells, each flyback cell comprising a respective flyback cell switching device in order to improve efficiency, and by using first and second lookup tables for more easily locating the estimates of the input voltage and output voltage as correlated to the detected discharge time, as was a known method for use in digital switch mode power supply controllers, as taught by Notsch.
In re claim 20, the above combination of Fahlenkamp and Notsch would necessarily further disclose that the first lookup table is populated with a plurality of magnetizing inductance discharge times correlated with a plurality of respective input voltages for the switch-mode power supply; and the second lookup table is populated with a plurality of value pairs that each include a magnetizing inductance discharge time and an input voltage, each value pair being correlated with a respective output voltage of the switch-mode power supply .

Allowable Subject Matter
Claims 1, 3-4, 6, 8-10, 12-13, 15-16 and 18 are allowed.
Claims 2, 5, 7, 11, 14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the prior art made of record fails to disclose or suggest the method, particularly including, “locating, in a second lookup table using the located input voltage, a maximum on-time value that is correlated to the located input voltage; and using the located maximum on-time value as a maximum on-time for the flyback cell switching devices,” in combination with the remaining limitations as recited in the claim.
Claims 2-9 depend from claim 1, and therefore would be allowable for the same reasons as above, given that those claims rejected under 35 USC 112(b) are amended to overcome such rejections as indicated above.
With respect to claim 10, the prior art made of record fails to disclose or suggest the method, particularly including, “a processor configured to: […] locate, in a second lookup table using the located input voltage, a maximum on-time value that is correlated to the located input voltage; and using the located maximum on-time value as a maximum on-time for the flyback cell switching devices,” in combination with the remaining limitations as recited in the claim.
Claims 11-18 depend from claim 10, and therefore would be allowable for the same reasons as above, given that those claims rejected under 35 USC 112(b) are amended to overcome such rejections as indicated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838